           Case 1:19-cv-11236-RWZ Document 1 Filed 06/03/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS




553 MAST ROAD,        LLC,
                 Plaintiff

v                                                              C.A.NO:

UNITED NATIONAL INSURANCE COMPANY,
          Defendant



                                      NOTICE OF REMOVAL

TO:      THE JT]DGES OF THE UNITED STATES DIS I.RICT COURT FOR THE DISTRICT
         OF MASSACHUSETTS

         Pursuant to 28 U.S.C. $$ 1441 and 1446, and Local Rule 81.1, the defendant, United

National Insurance Company ("United National"), hereby removes the above-entitled action from the

Superior Court Department of the Trial Court of Massachusetts for Suffolk County to the United

States   District Court for the District of Massachusetts. In support of this removal, United National

states as follows:

          1.     553 Mast Road, LLC ('553 Mast Road") brought a civil action against United

National in the Superior Court Deparlment of the Trial Court of Massachusetts for Suffolk County,

which action is docketed as Civil Action No. SUCV1984CV009i9 ("the state court action").

         2.       The Complaint and Jury Demand (the "Complaint") in the state court action was filed

in Suffolk Superior Couft on or about March 1 8, 2019 and served upon United National via mail on

or about April 29,2019. A copy ofthe Complaint and the Summons are filed herewith as Exhibit
             Case 1:19-cv-11236-RWZ Document 1 Filed 06/03/19 Page 2 of 4




         3.       Removal is timely pursuant to 28 U.S.C. $ 1a46@) and Fed.R.Civ.P. 6(a)(1) and 6(d).

                 This Court Has Diversitv Jurisdiction Pursuant to 28 U.S.C.                   Q 1332


         4.       Removal is permissible in this matter under 28 U.S.C. $ 1441(b). This Court has

original jurisdiction over this matter pursuant to 28 U.S.C. $ 1332(a)           as there is   complete diversity   of

citizenship between 553 Mast Road and United National and the amount in controversy is greater

than $75,000.

         5.       Forpurposes ofdiversity with respect to       a   limited liability company, "the citizenship.

. . is determined by the citizenship of all of its members." D.,8. Zwirn Special Opportu.nities Fund,

L.P. v. Mehrotra, 661 F.3d 124, 125 (lst Cir. 2011) (quoting Pramco, LLC ex rel. CFSC

Consortium,       LLC v. San Juan Bay Marina, Inc., 435 F.3d 51, 54 (lst Cir.                               2006)).

Sys. Techs. Res., Inc. v. United Vision Solutions, 2018 U.S. Dist. LEXIS 139739, *4 (D. Mass.

2018).

         6.       United National is an insu¡ance company duly organized under the laws of the

Commonwealth of Pennsylvania with             a   principal place of business in Bala Cynwyd, Pennsylvania.

See   Exhibit    "4"     (Summons and Complaint) at para. 12; see also Massachusetts Licensed or

Approved Companies          -   the portion listing United National is attached hereto as Exhibit "8.".

         7   .    Upon information and belief, 553 Post Road is a limited liability company organized

under the laws of the State of New Hampshire and no Member of 553 Mast Road is a citizen of

Pennsylvania.     Su ¿   "Business lnformation" appearing on the website oftheNew Hampshire Secretary

of State's Office indicating that the principal office of 553 Mast Road is located in at 553 Mast Road,

Goffstown, NH and that the sole manager of 554 Mast Road is Zi Qian Zhang whose business

address is also listed as 553 Mast Road, Goffstown,           NH.    S¿e,   Exhibit "C", attached.


                                                          2
             Case 1:19-cv-11236-RWZ Document 1 Filed 06/03/19 Page 3 of 4




         8.       As indicated on the Civil Action Cove¡ Sheet filed in the state court action, 553 Mast

Road seeks damages inthe amount of$451,849.06. A copy of the Civil Action Cover Sheet is filed

herewith as Exhibit    "D."   The amount in controversy thus exceeds the requisite S75,000 for federal

diversity jurisdiction under 28 U.S.C. $ 1332(a). See also 28 U.S.C. $ 1 a6(c)(2)(a) ("[T]he sum

demanded in good faith in the initial pleading shall be deemed to be the amount in controversy    ..   ..").

         9.       Accordingly, removal is permissible unde¡ 28 U.S.C. $ 1441(a) as this Court would

have original diversity jurisdiction over this action.

                            All Other Prerequisites for Removal Are Met

         10.      This Notice is filed within 30 days after receipt of service of the Complaint, the

Complaint having been served by mail on April 29,2019.

         I   1.   United National has not yet filed or served an Answe¡.

         12.      A copy of this Notice of Removal will    be promptly filed with the clerk of Suffolk

Superior Couft and has been served upon Plaintiff s counsel.

         13.      Pursuant to Local Rule 81.1 of the United States District Court for the District       of

Massachusetts, United National shall file certified or attested copies of all docket entries with this

Court within 28 days of filing this Notice.

         14.      WHEREFORE, Defendant, United National Insurance Company, respectfully

requests that the state court action now pending against    it in the Superior Court Department ofthe

Trial Court in and for the County of Suffolk, Commonwealth of Massachusetts, be removed to this

Court.




                                                    3
         Case 1:19-cv-11236-RWZ Document 1 Filed 06/03/19 Page 4 of 4




                                              Respectfully submitted,
                                              DEFENDANT,
                                              UNITED NATIONAL INSURANCE COMPANY
                                              By its attorneys,

                                              /s/ Richard J. Riley

                                              Richard J. Riley BBO #420610
                                              Murphy & Riley, P.C.
                                              125 High Street
                                              Boston, MA 02110
                                              (617) 423-3700
                                              RR i I e¡@M u rp hy R i I ey. c o m

DATED: June 3,2019

                                 CERTIF'ICATE OF' SERVICE

        I, Richard J. Riley, hereby cefify that I have this day served acopy ofthe foregoingNotice of
Removal of State Court Pleadings by mailing a copy of same, postage prepaid to all counsel of
record.



                                              /s/ Richard J. Rilev
                                              Richard J. Riley BBO #420610
                                              Murphy & Riley, P.C.
                                               125 High Street
                                              Boston, MA 02110
                                              (617) 423-3700
                                              RRilel@)ÍurphyRiley.com

DATED: June 3,2019




                                                  4
